Citation Nr: 0003344	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  99-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied a claim by the veteran 
seeking entitlement to nonservice-connected pension benefits.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 17, 1999 at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.     


FINDINGS OF FACT

The claims file contains evidence that the veteran had active 
military service of 90 days or more with at least 1 day being 
during a period of war, has income which does not exceed the 
statutory limit for VA pension purposes, and has disabilities 
that may be permanent and productive of unemployability.


CONCLUSION OF LAW

The claim of entitlement to a permanent and total disability 
rating for pension purposes is well grounded.  38 U.S.C.A. 
§§ 1521, 5107 (West 1991); 38 C.F.R. §§ 3.3, 3.314  (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for pension is well-grounded if three 
criteria are met: (1) the veteran had active military service 
of 90 days or more with at least 1 day being during a period 
of war (or discharge or release from service during a period 
of war for a service-connected disability); (2) there is 
evidence of income which does not exceed the statutory limit; 
and (3) there is evidence of permanent and total disability 
productive of unemployability.  38 C.F.R. §§ 3.3, 3.314  
(1999); see Vargas-Gonzalez v. West, 12 Vet. App. 321  
(1999); see also 38 U.S.C.A. § 1521(a), (j)  (West 1991).

In this case, the claims file contains the veteran's DD Form 
214, indicating that he served on active duty from January 
1974 to September 1974.  This satisfies the service 
requirements for VA nonservice-connected pension benefits.  

The claims file also contains evidence that the veteran's 
income does not exceed the statutory requirements for 
nonservice-connected pension benefits.

Finally, the Board finds that the claims file contains 
medical evidence which indicates that the veteran has asthma, 
hypertension, and a right knee disorder.  He apparently also 
had chronic obstructive pulmonary disease (COPD).  It is 
plausible that these disorders cause unemployability.

Therefore, the Board concludes that the veteran has presented 
a well-grounded claim for entitlement to nonservice-connected 
pension benefits.


ORDER

The claim of entitlement to a permanent and total disability 
rating for pension purposes is well grounded.  To this extent 
only, the appeal is granted.


REMAND

After careful review of the record, the Board finds that this 
case is not ready for appellate review.

Because this claim is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, the duty 
to assist requires that the veteran be provided the 
opportunity to appear for a VA examination for evaluation of 
his disabilities.  The United States Court of Appeals for 
Veterans Claims has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Allday v. Brown, 7 Vet. App. 517, 526  (1995) 
(citing Suttman v. Brown, 5 Vet. App. 127, 138  (1993) (The 
duty to assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed).  When the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination.  Colvin v. Derwinski, 1 Vet. App. 171  (1991); 
see 38 C.F.R. § 4.70  (1999).

Here, the Board finds that the veteran has reported the 
following disabilities:  a right knee disorder; asthma; 
hypertension; and, possibly, COPD.  The claims file shows 
that he underwent a general medical examination in December 
1998.  That examination included pulmonary function studies 
for evaluation of his asthma.  However, the report of that 
examination shows no orthopedic evaluation of the veteran's 
right knee.  It merely reports the degrees of range of motion 
of the knee.  It also provides no evaluation of his 
hypertension or COPD.  In fact, it is not clear from the 
medical evidence whether the veteran currently has COPD.  The 
most recent evidence consists of a March 1999 VA outpatient 
summary reflecting that the veteran had "suspect COPD."  
Reexamination of the veteran is necessary in order to provide 
a record upon which a fair, equitable, and procedurally 
correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327  (1999).

In addition, on the occasion of the veteran's November 1999 
personal hearing before the undersigned Member of the Board, 
he alleged recent medical treatment at the VA Medical Center 
(VAMC) and VA Outpatient Clinic in Baton Rouge, Louisiana, as 
well as at Baton Rouge General Hospital in Baton Rouge, 
Louisiana.  The VA has a duty to obtain all pertinent medical 
records which have been called to its attention by the 
veteran and by the evidence of record.  Culver v. Derwinski, 
3 Vet. App. 292 (1992).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be provided the 
opportunity to submit any recent medical 
evidence pertaining to his right knee 
disorder, asthma, hypertension, and COPD.  
Alternatively, he may identify the 
sources of recent medical treatment and 
furnish signed authorizations for release 
to the VA of records pertaining to such 
treatment, copies of which the RO should 
attempt to obtain.  Any additional 
records from the VAMC, VA Outpatient 
Clinic, or Baton Rouge General Hospital, 
in Baton Rouge, Louisiana, should be 
obtained.  Copies of any and all 
additional evidence submitted should be 
made part of the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA examination of his 
right knee disorder; hypertension; and 
asthma and COPD for rating purposes.  He 
must be given adequate notice of the 
requested examinations, which includes 
advising him of the consequences of 
failure to report for them.  If he fails 
to report for an examination, this fact 
should be documented in the claims 
folder.  The purpose of the examinations 
is to determine and describe the nature 
and severity of the veteran's right knee 
disorder, hypertension, and asthma and 
COPD, in order that they may be properly 
rated by the RO for pension purposes.

In regard to his right knee disorder, all 
current symptoms should be determined, 
including recurrent subluxation or 
lateral instability, "locking" pain due 
to removal or dislocation of cartilage, 
limitation of range of motion, or other 
clinical impairment.  Functional 
impairment due to pain on motion, 
weakness, fatigability, and other 
manifestations should be considered and 
discussed, pursuant to DeLuca v. Brown, 8 
Vet. App. 202  (1995).

In regard to hypertension, the examiner 
should determine the predominant systolic 
and diastolic blood pressure, confirmed 
by readings taken 2 or more times on at 
least 3 different days.  It should be 
reported whether the veteran takes 
medication for hypertension and whether 
continuous medication is required for 
control of hypertension.

In regard to asthma or COPD, it should 
first be determined whether or not the 
veteran currently has COPD.  Thereafter, 
he should undergo pulmonary function 
tests for determination of his FEV-1, 
FEV-1/FVC, and, in the case of COPD, DLCO 
and maximum exercise capacities.  Whether 
or not, and to what frequency, the 
veteran's asthma involves attacks, 
episodes of respiratory failure, or daily 
use of high dose corticosteroids or 
immuno-suppressive medications should be 
determined.

The examiners should make determinations 
as to the permanency of the disability 
and its effect on the veteran's ability 
to obtain and maintain gainful 
employment.  The claims folder should be 
made available to the examiners for 
review prior to the examinations.  The 
examiners must provide a comprehensive 
report containing full rationale for all 
opinions expressed.  All appropriate 
tests should be conducted.  All findings 
are to be recorded in a concise, legible 
manner and made part of the claims 
folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they are in compliance with 
the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Thereafter, the RO should review all 
of the evidence pertaining to the claim 
for nonservice-connected pension 
benefits.  In doing so, the RO should 
determine the proper rating to assign to 
any and all of the veteran's current 
disabilities, on a schedular or, if 
applicable, extraschedular basis.  Then, 
it should determine if entitlement to 
nonservice-connected pension benefits is 
warranted.

5.  If the determination remains adverse 
to the veteran, he and his representative 
should be provided with a SSOC and 
afforded a reasonable period of time in 
which to respond.  The SSOC should 
provide:  (1) text of all pertinent laws 
and regulations, including diagnostic 
code rating criteria, used by the RO for 
its decision; (2) citation to all 
evidence considered by the RO in its 
decision; and (3) complete and accurate 
reasons and bases for its decision.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to complete VA's duty to assist.  
The veteran needs to take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 



